13 N.Y.3d 789 (2009)
In the Matter of SALVATORE CRISTIANO, Doing Business as L & S TAILOR, Appellant.
COMMISSIONER OF LABOR, Respondent.
Court of Appeals of New York.
Submitted July 20, 2009.
Decided September 22, 2009.
On the Court's own motion, appeal dismissed, without costs, upon the ground that the nonfinal order sought to be reviewed on appeal does not necessarily affect the Appellate Division order affirming the final order, as required by CPLR 5601(d), and thus cannot provide a constitutional predicate for the appeal. Motion for leave to appeal denied.